DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/1/2021 is acknowledged.  Claims 18, 26 have been amended.  Claims 25, and 32 have been canceled.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Regarding the 112(d) rejections of claims 26-33, the Applicant contends that the device of the claimed invention cannot be obtained or made by a method different from the method of claim 18. The Applicant argues that the solution is deposited onto the mesoporous metal oxide layer, as claimed in claim 18, the organic-inorganic perovskite film covers completely the metal oxide layer.  A vacuum treatment is applied before annealing process at atmospheric pressure.  The Applicant concludes that this is different from conventional method because there is no annealing step is performed before the annealing step in a conventional method.  The Examiner respectfully disagrees. 
None of the details about the mesoporous metal oxide layer or pinhole-free organic-inorganic perovskite or metal halide perovskite film have been present in the 
Moreover, Figures 9 and 10 of Gershon show the perovskite film formed by their deposition technique, and Gershon describes this more explicitly in [0075] that the perovskite film is a uniform, and dense film, with almost no cracks penetrating more than 1% of film surface (see [0075] of Gershon).  Figure 10 of Gershon show result that appears identical to Fig. 1 of the specification of the instant application.  So, if the Applicant argues that no other method can form the film of claim 26, then this means that Gershon’s method is the same as the one disclosed by the Applicant.  And if the Applicant argues that Gershon’s method is different, then this means that a different method can produce the same film claimed in claim 26.  


Regarding prior art rejections of claims 18-24, the Applicant contends that the amended claim 18, which includes the subject matter of canceled claim 25, have overcome the prior art Gershon and Snaith.  The Applicant argues that Gershon’s method as described in [0072] involving spin-coating a solution of CH3NH3I in isopropanol onto a surface and applying PbI2 salt solution onto this coat of CH3NH3I does not teach the limitation “providing one sensitizer… a step of depositing an organic-inorganic perovskite film … in the form of a solution comprising one perovskite precursor…” because CH3NH3I is a methylammonium halide, which does not have perovskite structure.  
First, to address the section in the Applicant’s argument about the vapor deposition method in Gershon, this method is not relied upon in the rejection.  The spin-coating deposition method as described in [0072] of Gershon is the method relied upon so the discussion regarding the vapor deposition is moot. 
While the Examiner agrees with the Applicant’s understanding of the reference Gershon, the Examiner disagrees that this teaching does not disclose the limitation of “a step of depositing an organic-inorganic perovskite film or a metal halide perovskite film in form of a solution comprising one perovskite precursor or mixed perovskite precursor or one or more perovskite precursors with mixed cations and anions onto a preceding layer”.  In fact, as noted by the Applicant above, CH3NH3I is the perovskite precursor.  When the CH3NH3I solution is spin coated onto a surface, this step forms a film of CH3NH3I on the surface.  This film of the CH3NH3I precursor is not yet perovskite 2 has been added, and the two materials are vacuum dried and annealed together.  
This is consistent with the Examiner’s understanding of the claim language which specifically recites “a step of depositing… in form of a solution comprising one perovskite precursor… onto a preceding layer”.  This is also consistent with the disclosure in paragraph [0044] of the published version of the specification of the instant application.  In particular, the specification of the instant application recites “During the second step of the application of the sensitizer layer, a vacuum treatment is applied to the deposited film of perovskite precursor to remove the solvent…  Upon subsequent annealing in the third step… the fibrous perovskite intermediate rearranged and coalesced… leading to a homogeneous film or coating of sensitizer, namely organic-inorganic perovskite or metal halide perovskite with large grains and optimized crystal orientation.”  This is the exactly same physical form of the precursor material disclosed by Gershon’s method, which includes the same steps – deposition, vacuum drying, and then annealing.  
The rejection of claim 18 has been updated for clarification.
Next, the Applicant argues that the reference Gershon does not anticipate the claim 18 by listing a set of requirements from the specification.  Many of these requirements are not recited in the claim. For example, the limitation that the metal oxide layer of specific material forming “a scaffold structure increasing the surface of the conductive layer” is not recited anywhere in the claim.  Another example is the limitation that the perovskite material is applied in form of a solution of amorphous/uncrystallized perovskite precursor is not recited in the claim.  The claim only recites “a solution 
The rejections are therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “onto the metal oxide layer” in line 32.  It is unclear what is “onto the metal oxide layer”.  For the purpose of examination, it is interpreted that the “one sensitizer layer” in line 6 is deposited onto the metal oxide layer.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-31 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 is a product claim dependent of claim 18, a method claim.  So it is conceivable that the product claim can be infringed without infringing the base method claim (claim 18) if the product can be made by a method other than that recited in the base method claim (See MPEP 608.01.II).  For example, the sensitizer layer made of organic-inorganic perovskite film can be formed directly, without applying a vacuum treatment or annealing, which is required by the method of claim 18.  The language of “having been deposited in form of a solution comprising one perovskite precursor or mixed perovskite precursors or one or more perovskite precursors with mixed cations and anions, successively submitted to a step of vacuum and a step of annealing” is a product-by-process language.  According to MPEP §2113.I, the patentability of the product-by-process language is based on the product, not on its method of production. Moreover, the “organic-inorganic perovskite or metal halide perovskite film” in claim 26 is a “pinhole-free” film (see line 34 of claim 26) while the film formed by the method of .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gershon et al. (US 2016/0035917 A1) (hereinafter referred to as Gershon) in view of Snaith et al. (US 2016/0380125 A1) (hereinafter referred to as Snaith).
Regarding claim 18, Gershon teaches a method (method outlined in Fig. 4 of Gershon) for producing a solid state solar cell (photovoltaic cell 500 in Fig. 5) comprising the steps of: 
providing a conductive support layer or current collector (step 402 in Fig. 4, which provides a substrate 502 in Fig. 5.  This substrate includes an electrode collecting the charges generated from the active layer.  The presence of the electrode, or current collector, is implicit in order for the device to work as intended); 
first conductive layer 504 in Fig. 5) on the conductive support layer; 
providing one sensitizer layer (in step 406 of Fig. 4, perovskite material layer 508 in Fig. 5 is formed) comprising an organic-inorganic perovskite or a metal halide perovskite (as described in [0056]) according to any one of perovskite-structures of formulae (I), (Ia) , (Ib), (Ic), (Id), (Ie), (If) and/or (Ig) below: 
AA'MX4  (I) AMX3 (as stated in [0024] of Gershon, the perovskite structure of Gershon has AMX3 formula where A is a ammonium compound, M = metal which is lead, and X is Cl) (Ia) AA'N2/3X4  (Ib) AN2/3X3  (Ic) BN2/3X4  (Id) BMX4  (Ie) AA'A1MX3  (If) AA1MX3  (Ig) 
wherein, A and A' are organic, monovalent cations being independently selected from primary, secondary, tertiary or quaternary organic ammonium compounds (as stated in [0024] of Gershon, the perovskite structure of Gershon has AMX3 formula where A is CH3NH3 or NH=CHNH3 compound), including N-containing heterorings and ring et al. Page 4 of 8heterorisystems, A and A' having independently from 1 to 60 carbons and 1 to 20 heteroatoms; 
A1 is an inorganic cation selected from Cs+, Rb+, K+; B is an organic, bivalent cation selected from primary, secondary, tertiary or quaternary organic ammonium compounds having from 1 to 60 carbons and 2-20 heteroatoms and having two positively charged nitrogen atoms; 
M is selected from Cu2+, Ni2+, Co2+, Fe2+, Mn2+, Cr2+, Pd2+, Cd2+, Ge2+, Sn2+, Pb2+ (as stated in [0024] of Gershon, the perovskite structure of Gershon has AMX3 formula where M is lead), Eu2+, Yb2+, [SniPb(1-i)]+, [SnjGe(1-j)]+, and [PbkGe(1-k)]+, i, j and k being a 3+ and Sb3+; and, X are independently selected from Cl- (as stated in [0024] of Gershon, the perovskite structure of Gershon has AMX3 formula where X is Cl), Br-, I-, NCS-, CN-, NCO-, from [I(3-m)Clm]-, [I(3-n)Brn]-, [Br(3-u)Clu]-, m, n u being a number between 0.0 and 3.0, and from a combination of two anions selected from Cl-, Br-, I-,
onto the metal oxide layer comprising following separate successive steps: 
a step of depositing an organic-inorganic perovskite film or a metal halide perovskite film (the material layer formed by spin casting precursor CH3NH3I onto a film of PbI2, as described in [0072] of Gershon) in form of a solution (solution of CH3NH3I in isopropanol, as described in [0072] of Gershon) comprising one perovskite precursor (precursor CH3NH3I) or mixed perovskite precursors or one or more perovskite precursors with mixed cations and anions onto a preceding layer (hole/electron transporting layer formed in step 404 in Fig. 4); 
a step of applying a vacuum (the vacuum drying step described in lines 7-11 of [0072] of Gershon at 100°C) to the organic-inorganic perovskite film or metal halide perovskite film deposited onto said preceding layer before the annealing of the sensitizer layer; and 
a step of annealing (as described in lines 11-12, the film is annealed at 150°C for 90 minutes on a hot plate) the organic-inorganic perovskite film or metal halide perovskite film having been treated by vacuum; and 
providing a counter electrode (2nd conductive layer 512 in Fig. 5) or a metal electrode onto the sensitizer layer.  
2, SnO2, Fe2O3, ZnO, WO3, Nb2O5, and SrTiO3.
Snaith teaches a photovoltaic device comprising a metal halide perovskite and an organic passivating agent in the semiconductor layer ([0014]-[0016] of Snaith).  The perovskite molecule is CH3NH3PbI3-xClx and the passivating agent is iodopentafluorobenzene (IPFB for short-hand notation) (see [0050] of Snaith).  IPFB is a benzene ring with 5 fluorene atoms and 1 iodine atom attaching to the corners of the benzene ring.  By passivating the perovskite with a passivating agent, such as IPFB, the perovskite becomes more stable under moisture in air (as discussed in [0003], [0007]-[0009] of Snaith).  The perovskite material is formed in a thin layer of metal oxide such as TiO2, SnO2, ZnO, WO3 (see [0005] and [0208] of Snaith). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Snaith’s metal oxide in Gershon’s solar cell in order to have a stable device in atmospheric conditions (as suggested in [0003], [0007]-[0009] of Snaith).
As incorporated, the sensitizer of Snaith is similar to that of Gershon, which is an organic-inorganic perovskite of forming (Ia) AMX3 where M is Pb2+, X is [I(3-m)Clm]-, and A is CH3NH3 with the IPFB molecule attached to this.  So A is an organic ammonium compounds, A includes a ring system (benzene) and is N containing, and A has at least 8 carbon atoms, with 6 of them in a benzene ring (so they’re heteroatoms) so Snaith’s perovskite material also satisfies the condition set up by the claim. 
Regarding claim 19, Gershon in view of Snaith teaches all the limitations of the method of claim 18 and further comprising applying a first layer (506 in Fig. 5 of Gershon) comprising a charge transporting layer (as described in [0065] of Gershon) onto the metal oxide layer before applying the sensitizer layer, said first layer being covered by the sensitizer layer and being the preceding layer onto which the organic-inorganic perovskite film or metal halide perovskite film is deposited (as shown in Fig. 5 of Gershon).  
Regarding claim 20, Gershon in view of Snaith teaches all the limitations of the method of claim 18, and also teaches wherein a second layer (510 in Fig. 5 of Gershon) is applied onto the sensitizer layer, said second layer being selected from a charge transporting layer (as described in [0065] of Gershon), a protective layer, or a combination of both layers, and the counter electrode or the metal electrode covering said second layer (as shown in Fig. 5 of Gershon).  
Regarding claim 21, Gershon in view of Snaith teaches all the limitations of the method of claim 18, and also teaches wherein the step of depositing the organic-inorganic perovskite film or the metal halide perovskite film in form of the solution comprising the one perovskite precursor or the mixed perovskite precursors or the one or more perovskite precursors with the mixed cations and anions performed by a deposition method selected from drop casting, spin-coating (as described in [0072] of Gershon; Snaith also discloses that the perovskite film is formed by spin-coating, see [0057]-[0060 of Snaith), dip-coating, spray-coating and a combination of said deposition methods. 
Regarding claim 22, Gershon in view of Snaith teaches all the limitations of the method of claim 18, but is silent as in teaching wherein the pressure of the vacuum is in the range from 1 to 20 Pa (the claimed range of 1-20 Pa is equivalent to 7.5-150 mTorr).
-6 – 50 mTorr, which overlaps with the claimed range.  
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the vacuum in the 1 to 20 Pa, since it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 23, Gershon in view of Snaith teaches all the limitations of the method of claim 18, but is silent as in teaching wherein the step of applying the vacuum is a flash evaporation step and lasts from 1 to 20 seconds.  
Gershon teaches that the duration of vacuum anneal step is from 1 minute to 24 hrs (see [0061] of Gershon).  Gershon further teaches that the process is monitored in real-time based on changing optical properties of the formed perovskite film. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the application of the vacuum lasts from 1 to 20 seconds in situation when the sensitizer layer is thin so the vacuum anneal did not have to take long to apply.
Regarding claim 24, Gershon in view of Snaith teaches all the limitations of the method of claim 20, and also teaches wherein the second layer is a charge transporting layer comprising a hole transport material (as described in [0065] of Gershon).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822